Case 1:20-cv-01643-KAM-CLP Document 21 Filed 06/29/20 Page 1 of 26 PageID #: 150



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK

  SEMYON GRINBLAT,

                  Plaintiff,                    CASE NO. 1:20-cv-1643-KAM-CLP

  v.

  SPEEDWAY LLC,

                  Defendant.


              DEFENDANT SPEEDWAY LLC’S ANSWER AND DEFENSES

         Defendant Speedway LLC (“Speedway”) answers the Second Amended

 Complaint [ECF No. 19] (the “2AC”) by Plaintiff Semyon Grinblat. Except for those

 allegations specifically admitted herein, Speedway denies the allegations in the 2AC.

 Speedway specifically denies that it engaged in any unlawful conduct and that

 Plaintiff suffered any harm entitling him to any of the relief requested in the 2AC.

                        STATEMENT OF PLAINTIFF’S CLAIMS

         1.       Speedway admits that Plaintiff brings his claims pursuant to the

 Americans with Disabilities Act (“ADA”). Speedway denies that it has violated the

 ADA or its implementing regulations. Speedway further denies that Plaintiff is

 entitled to the relief sought in the 2AC.

         2.       Speedway admits that Plaintiff purports to bring this action on behalf

 of himself and similarly situated individuals. Speedway further admits that Plaintiff

 asserts causes of action under the ADA, the New York State Civil Rights Law, the

 New York State Human Rights Law, and the New York City Human Rights Law.




 4833-1597-2289
Case 1:20-cv-01643-KAM-CLP Document 21 Filed 06/29/20 Page 2 of 26 PageID #: 151



 Speedway denies that Plaintiff is an adequate class representative or that this case

 is appropriate for class treatment. Speedway further denies that it has violated any

 applicable provisions of the laws pursuant to which Plaintiff asserts his claims.

         3.       Speedway admits that this Court may issue a declaratory judgment as

 to the existence or nonexistence of a legal right under the ADA. The remaining

 allegations within Paragraph 3 state Plaintiff’s legal conclusions and thus do not

 require a response. In the event these allegations are construed to require a response

 from Speedway, Speedway denies same.

         4.       Paragraph 4 states Plaintiff’s legal conclusions and thus does not

 require a response from Speedway. In the event this paragraph is construed to

 require a response from Speedway, Speedway denies same.

         5.       Paragraph 5 states Plaintiff’s legal conclusions and thus does not

 require a response from Speedway. In the event this paragraph is construed to

 require a response from Speedway, Speedway denies same.

         6.       Speedway admits that venue is proper in this Court based on the

 allegations in the 2AC. Speedway denies that it has engaged in any acts constituting

 violations of the ADA, the New York State Human Rights Law, the New York State

 Civil Rights Law, or the New York City Human Rights Law.

                                          PARTIES

         7.       Speedway is without knowledge sufficient to form a belief as to the truth

 of the allegations set forth in Paragraph 7 and therefore denies same.




                                               2
 4833-1597-2289
Case 1:20-cv-01643-KAM-CLP Document 21 Filed 06/29/20 Page 3 of 26 PageID #: 152



         8.       Speedway is without knowledge sufficient to form a belief as to the truth

 of the allegations set forth in Paragraph 8 and therefore denies same.

         9.       Speedway admits that it owns and operates the subject Speedway

 facility located at 951 Bay Street, Staten Island, New York 10305. The remaining

 allegations within Paragraph 9 state Plaintiff’s legal conclusions and thus do not

 require a response from Speedway. In the event these allegations are construed to

 require a response from Speedway, Speedway denies same.

         10.      Admitted.

         11.      Admitted.

         12.      Denied.

         13.      Denied.

         14.      Denied as stated. Speedway admits that it is a for-profit limited liability

 company formed under the laws of Delaware. Speedway denies the remaining

 allegations set forth in Paragraph 14.

         15.      Admitted.

         16.      Speedway admits that it has designated CT Corporation System as its

 registered agent with the New York Secretary of State. Speedway further admits that

 CT Corporation System’s address is 28 Liberty Street, New York, New York, 10005.

 Speedway is without knowledge sufficient to form a belief as to the truth of the

 remaining allegations set forth in Paragraph 16 and therefore denies same.

         17.      Speedway is without knowledge sufficient to form a belief as to the truth

 of the remaining allegations set forth in Paragraph 17 and therefore denies same.



                                                3
 4833-1597-2289
Case 1:20-cv-01643-KAM-CLP Document 21 Filed 06/29/20 Page 4 of 26 PageID #: 153



         18.      Speedway admits that the subject facility is considered a place of public

 accommodation pursuant to the ADA and its implementing regulations. The

 remaining allegations within Paragraph 18 state Plaintiff’s legal conclusions and

 thus do not require a response from Speedway. In the event these allegations are

 construed to require a response from Speedway, Speedway denies same

         19.      Paragraph 19 states Plaintiff’s legal conclusions and thus does not

 require a response from Speedway. In the event this paragraph is construed to

 require a response from Speedway, Speedway denies same.

         20.      Paragraph 20 states Plaintiff’s legal conclusions and thus does not

 require a response from Speedway. In the event this paragraph is construed to

 require a response from Speedway, Speedway denies that Plaintiff has any right,

 privilege, or ability to further amend his Complaint without leave of this Court.

         21.      Denied.

         22.      Denied.

         23.      Paragraph 23 states Plaintiff’s legal conclusions and thus does not

 require a response from Speedway. In the event this paragraph is construed to

 require a response from Speedway, Speedway denies same.

         24.      Paragraph 24 states Plaintiff’s legal conclusions and thus does not

 require a response from Speedway. In the event this paragraph is construed to

 require a response from Speedway, Speedway denies same.




                                               4
 4833-1597-2289
Case 1:20-cv-01643-KAM-CLP Document 21 Filed 06/29/20 Page 5 of 26 PageID #: 154



                                      CLASS ACTION

         25.      Speedway admits only that Plaintiff seeks declaratory and injunctive

 relief pursuant to the ADA, the New York State Human Rights Law, the New York

 State Civil Rights Law, and the New York City Civil Rights Law on behalf of himself

 and as a representative of a purported class of similarly situated individuals.

 Speedway denies that Plaintiff is entitled to the relief sought in the 2AC himself or

 as a representative of any class.

         26.      Paragraph 26 and its subparts states Plaintiff’s legal conclusions and

 thus does not require a response from Speedway. In the event this paragraph is

 construed to require a response from Speedway, Speedway denies same.

         27.      Paragraph 27 states Plaintiff’s legal conclusions and thus does not

 require a response from Speedway. In the event this paragraph is construed to

 require a response from Speedway, Speedway denies same.

         28.      Paragraph states Plaintiff’s legal conclusions and thus does not require

 a response from Speedway. In the event this paragraph is construed to require a

 response from Speedway, Speedway denies same.

         29.      Paragraph 29 states Plaintiff’s legal conclusions and thus does not

 require a response from Speedway. In the event this paragraph is construed to

 require a response from Speedway, Speedway denies same.

         30.      Paragraph 30 states Plaintiff’s legal conclusions and thus does not

 require a response from Speedway. In the event this paragraph is construed to

 require a response from Speedway, Speedway denies same.



                                              5
 4833-1597-2289
Case 1:20-cv-01643-KAM-CLP Document 21 Filed 06/29/20 Page 6 of 26 PageID #: 155



         31.      Paragraph 31 states Plaintiff’s legal conclusions and thus does not

 require a response from Speedway. In the event this paragraph is construed to

 require a response from Speedway, Speedway denies same.

         32.      Paragraph 32 states Plaintiff’s legal conclusions and thus does not

 require a response from Speedway. In the event this paragraph is construed to

 require a response from Speedway, Speedway denies same.

         33.      Paragraph 33 states Plaintiff’s legal conclusions and thus does not

 require a response from Speedway. In the event this paragraph is construed to

 require a response from Speedway, Speedway denies same.

         34.      Paragraph 34 states an organizing principle applicable to Plaintiff’s

 allegations in the 2AC and therefore does not require a response from Speedway. In

 the event this paragraph is construed to require a response from Speedway,

 Speedway denies same.

                                 STATUTORY SCHEME

         35.      In response to Paragraph 35, Speedway states that the subject law

 speaks for itself and therefore no response is required of Speedway. In the event this

 paragraph is constructed to require a response from Speedway, Speedway denies

 same.

         36.      In response to Paragraph 36, Speedway states that the subject law

 speaks for itself and therefore no response is required of Speedway. In the event this

 paragraph is constructed to require a response from Speedway, Speedway denies

 same.



                                             6
 4833-1597-2289
Case 1:20-cv-01643-KAM-CLP Document 21 Filed 06/29/20 Page 7 of 26 PageID #: 156



         37.      In response to Paragraph 37, Speedway states that the subject law

 speaks for itself and therefore no response is required of Speedway. In the event this

 paragraph is constructed to require a response from Speedway, Speedway denies

 same.

         38.      In response to Paragraph 38, Speedway states that the subject law

 speaks for itself and therefore no response is required of Speedway. In the event this

 paragraph is constructed to require a response from Speedway, Speedway denies

 same.

         39.      In response to Paragraph 39, Speedway states that the subject law

 speaks for itself and therefore no response is required of Speedway. In the event this

 paragraph is constructed to require a response from Speedway, Speedway denies

 same.

         40.      Speedway is without knowledge sufficient to form a belief as to the truth

 of the allegations set forth in Paragraph 40 and therefore denies same.

         41.      In response to Paragraph 41, Speedway states that the subject laws

 speaks for themselves and therefore no response is required of Speedway. In the event

 this paragraph is constructed to require a response from Speedway, Speedway denies

 same.

         42.      Paragraph 42 states Plaintiff’s legal conclusions and thus does not

 require a response from Speedway. In the event this paragraph is construed to

 require a response from Speedway, Speedway denies same.




                                               7
 4833-1597-2289
Case 1:20-cv-01643-KAM-CLP Document 21 Filed 06/29/20 Page 8 of 26 PageID #: 157



         43.      In response to Paragraph 43, Speedway states that the subject law

 speaks for itself and therefore no response is required of Speedway. In the event this

 paragraph is constructed to require a response from Speedway, Speedway denies

 same.

         44.      Paragraph 44 states Plaintiff’s legal conclusions and thus does not

 require a response from Speedway. In the event this paragraph is construed to

 require a response from Speedway, Speedway denies same.

         45.      Paragraph 45 states Plaintiff’s legal conclusions and thus does not

 require a response from Speedway. In the event this paragraph is construed to

 require a response from Speedway, Speedway denies same.

         46.      Paragraph 46 states Plaintiff’s legal conclusions and thus does not

 require a response from Speedway. In the event this paragraph is construed to

 require a response from Speedway, Speedway denies same.

         47.      Paragraph 47 states Plaintiff’s legal conclusions and thus does not

 require a response from Speedway. In the event this paragraph is construed to

 require a response from Speedway, Speedway denies same.

         48.      Paragraph 48 states Plaintiff’s legal conclusions and thus does not

 require a response from Speedway. In the event this paragraph is construed to

 require a response from Speedway, Speedway denies same.

         49.      Paragraph 49 states Plaintiff’s legal conclusions and thus does not

 require a response from Speedway. In the event this paragraph is construed to

 require a response from Speedway, Speedway denies same.



                                            8
 4833-1597-2289
Case 1:20-cv-01643-KAM-CLP Document 21 Filed 06/29/20 Page 9 of 26 PageID #: 158



         50.      Paragraph 50 states Plaintiff’s legal conclusions and thus does not

 require a response from Speedway. In the event this paragraph is construed to

 require a response from Speedway, Speedway denies same.

         51.      Denied.

         52.      Denied.

            FACTUAL ALLEGATIONS AND FIRST CAUSE OF ACTION

                                  Plaintiff’s Background

         53.      Speedway is without knowledge sufficient to form a belief as to the truth

 of the allegations set forth in Paragraph 53 and therefore denies same.

         54.      Speedway is without knowledge sufficient to form a belief as to the truth

 of the allegations set forth in Paragraph 54 and therefore denies same.

         55.      Speedway is without knowledge sufficient to form a belief as to the truth

 of the allegations set forth in Paragraph 55 and therefore denies same.

         56.      Speedway is without knowledge sufficient to form a belief as to the truth

 of the allegations set forth in Paragraph 56 and therefore denies same.

         57.      Speedway is without knowledge sufficient to form a belief as to the truth

 of the allegations set forth in Paragraph 57 and therefore denies same.

         58.      Speedway is without knowledge sufficient to form a belief as to the truth

 of the allegations set forth in Paragraph 58 and therefore denies same.

         59.      Speedway is without knowledge sufficient to form a belief as to the truth

 of the allegations set forth in Paragraph 59 and therefore denies same.




                                               9
 4833-1597-2289
Case 1:20-cv-01643-KAM-CLP Document 21 Filed 06/29/20 Page 10 of 26 PageID #: 159



          60.      Speedway is without knowledge sufficient to form a belief as to the truth

  of the allegations set forth in Paragraph 60 and therefore denies same.

          61.      Speedway is without knowledge sufficient to form a belief as to the truth

  of the allegations set forth in Paragraph 61 and therefore denies same.

          62.      Speedway is without knowledge sufficient to form a belief as to the truth

  of the allegations set forth in Paragraph 62 and therefore denies same.

          63.      Speedway is without knowledge sufficient to form a belief as to the truth

  of the allegations set forth in Paragraph 63 and therefore denies same.

          64.      Speedway is without knowledge sufficient to form a belief as to the truth

  of the allegations set forth in Paragraph 64 and therefore denies same.

          65.      Speedway is without knowledge sufficient to form a belief as to the truth

  of the allegations set forth in Paragraph 65 and therefore denies same.

          66.      Speedway is without knowledge sufficient to form a belief as to the truth

  of the allegations set forth in Paragraph 66 and therefore denies same.

          67.      Speedway is without knowledge sufficient to form a belief as to the truth

  of the allegations set forth in Paragraph 67 and therefore denies same.

          68.      Speedway is without knowledge sufficient to form a belief as to the truth

  of the allegations set forth in Paragraph 68 and therefore denies same.

          69.      Speedway is without knowledge sufficient to form a belief as to the truth

  of the allegations set forth in Paragraph 69 and therefore denies same.

          70.      Speedway is without knowledge sufficient to form a belief as to the truth

  of the allegations set forth in Paragraph 70 and therefore denies same.



                                               10
  4833-1597-2289
Case 1:20-cv-01643-KAM-CLP Document 21 Filed 06/29/20 Page 11 of 26 PageID #: 160



          71.      Speedway is without knowledge sufficient to form a belief as to the truth

  of the allegations set forth in Paragraph 71 and therefore denies same.

          72.      Speedway is without knowledge sufficient to form a belief as to the truth

  of the allegations set forth in Paragraph 72 and therefore denies same.

          73.      Speedway is without knowledge sufficient to form a belief as to the truth

  of the allegations set forth in Paragraph 73 and therefore denies same.

          74.      Speedway is without knowledge sufficient to form a belief as to the truth

  of the allegations set forth in Paragraph 74 and therefore denies same.

          75.      Speedway is without knowledge sufficient to form a belief as to the truth

  of the allegations set forth in Paragraph 75 and therefore denies same.

          76.      Denied.

          77.      Denied.

          78.      Denied.

          79.      Denied.

                    Plaintiff Intends to Return to the Subject Facility

          80.      Speedway is without knowledge sufficient to form a belief as to the truth

  of the allegations set forth in Paragraph 80 and therefore denies same.

          81.      Speedway is without knowledge sufficient to form a belief as to the truth

  of the allegations set forth in Paragraph 81 and therefore denies same.

                       Violations of Title III in the Subject Facility

          82.      Speedway is without knowledge sufficient to form a belief as to the truth

  of the allegations set forth in Paragraph 82 and therefore denies same.



                                               11
  4833-1597-2289
Case 1:20-cv-01643-KAM-CLP Document 21 Filed 06/29/20 Page 12 of 26 PageID #: 161



          83.      Denied.

          84.      Speedway is without knowledge sufficient to form a belief as to the truth

  of the allegations set forth in Paragraph 84 and therefore denies same.

          85.      Denied.

          86.      Admitted.

          87.      Denied.

          88.      Denied.

          89.      In response to Paragraph 89, Speedway states that the subject law

  speaks for itself and therefore no response is required of Speedway. In the event this

  paragraph is constructed to require a response from Speedway, Speedway denies

  same.

          90.      Denied.

          91.      In response to Paragraph 91, Speedway states that the subject law

  speaks for itself and therefore no response is required of Speedway. In the event this

  paragraph is constructed to require a response from Speedway, Speedway denies

  same.

          92.      Speedway is without knowledge sufficient to form a belief as to the truth

  of the allegations set forth in Paragraph 92 and therefore denies same.

          93.      In response to Paragraph 93, Speedway states that the subject law

  speaks for itself and therefore no response is required of Speedway. In the event this

  paragraph is constructed to require a response from Speedway, Speedway denies

  same.



                                               12
  4833-1597-2289
Case 1:20-cv-01643-KAM-CLP Document 21 Filed 06/29/20 Page 13 of 26 PageID #: 162



          94.      Denied.

          95.      Denied.

          96.      In response to Paragraph 96, Speedway states that the subject law

  speaks for itself and therefore no response is required of Speedway. In the event this

  paragraph is constructed to require a response from Speedway, Speedway denies

  same.

          97.      In response to Paragraph 97, Speedway states that the subject law

  speaks for itself and therefore no response is required of Speedway. In the event this

  paragraph is constructed to require a response from Speedway, Speedway denies

  same.

          98.      Denied.

          99.      Denied.

          100.     Denied.

          101.     Denied.

          102.     Denied.

          103.     In response to Paragraph 103, Speedway states that the subject law

  speaks for itself and therefore no response is required of Speedway. In the event this

  paragraph is constructed to require a response from Speedway, Speedway denies

  same.

          104.     In response to Paragraph 104, Speedway states that the subject law

  speaks for itself and therefore no response is required of Speedway. In the event this




                                             13
  4833-1597-2289
Case 1:20-cv-01643-KAM-CLP Document 21 Filed 06/29/20 Page 14 of 26 PageID #: 163



  paragraph is constructed to require a response from Speedway, Speedway denies

  same.

          105.     In response to Paragraph 105, Speedway states that the subject law

  speaks for itself and therefore no response is required of Speedway. In the event this

  paragraph is constructed to require a response from Speedway, Speedway denies

  same.

          106.     Paragraph 106 states Plaintiff’s legal conclusions and thus does not

  require a response from Speedway. In the event this paragraph is construed to

  require a response from Speedway, Speedway denies same.

          107.     Denied.

          108.     Denied.

          109.     In response to Paragraph 109, Speedway states that the subject law

  speaks for itself and therefore no response is required of Speedway. In the event this

  paragraph is constructed to require a response from Speedway, Speedway denies

  same.

          110.     Denied.

          111.     In response to Paragraph 111, Speedway states that the subject law

  speaks for itself and therefore no response is required of Speedway. In the event this

  paragraph is constructed to require a response from Speedway, Speedway denies

  same.

          112.     Denied.




                                             14
  4833-1597-2289
Case 1:20-cv-01643-KAM-CLP Document 21 Filed 06/29/20 Page 15 of 26 PageID #: 164



          113.     In response to Paragraph 113, Speedway states that the subject law

  speaks for itself and therefore no response is required of Speedway. In the event this

  paragraph is constructed to require a response from Speedway, Speedway denies

  same.

          114.     Denied.

          115.     Denied.

          116.     Paragraph 116 states Plaintiff’s legal conclusions and thus does not

  require a response from Speedway. In the event this paragraph is construed to

  require a response from Speedway, Speedway denies same.

          117.     Speedway is without knowledge sufficient to form a belief as to the truth

  of the allegations set forth in Paragraph 117 and therefore denies same.

          118.     Denied.

          119.     Denied.

          120.     Denied.

          121.     Paragraph 121 states Plaintiff’s legal conclusions and thus does not

  require a response from Speedway. In the event this paragraph is construed to

  require a response from Speedway, Speedway denies same.

          122.     Paragraph 122 states Plaintiff’s legal conclusions and thus does not

  require a response from Speedway. In the event this paragraph is construed to

  require a response from Speedway, Speedway denies same.




                                               15
  4833-1597-2289
Case 1:20-cv-01643-KAM-CLP Document 21 Filed 06/29/20 Page 16 of 26 PageID #: 165



          123.     Paragraph 123 states Plaintiff’s legal conclusions and thus does not

  require a response from Speedway. In the event this paragraph is construed to

  require a response from Speedway, Speedway denies same.

          124.     Paragraph 124 states Plaintiff’s legal conclusions and thus does not

  require a response from Speedway. In the event this paragraph is construed to

  require a response from Speedway, Speedway denies same.

          125.     Paragraph 125 states Plaintiff’s legal conclusions and thus does not

  require a response from Speedway. In the event this paragraph is construed to

  require a response from Speedway, Speedway denies same.

          126.     Paragraph 126 states Plaintiff’s legal conclusions and thus does not

  require a response from Speedway. In the event this paragraph is construed to

  require a response from Speedway, Speedway denies same.

          127.     Denied.

          128.     Denied.

          129.     Denied.

          130.     Denied.

          131.     Speedway admits this this Court has the authority to grant injunctive

  relief pursuant to the ADA. Speedway denies that Plaintiff is entitled to any such

  relief or relief of any type.

          132.     Paragraph 132 states Plaintiff’s legal conclusions and thus does not

  require a response from Speedway. In the event this paragraph is construed to

  require a response from Speedway, Speedway denies same.



                                              16
  4833-1597-2289
Case 1:20-cv-01643-KAM-CLP Document 21 Filed 06/29/20 Page 17 of 26 PageID #: 166



          133.     Denied.

                               SECOND CAUSE OF ACTION
                   Violations of the New York State Human Rights Law

          134.     Speedway adopts and incorporates by reference paragraphs 1 through

  133 as though fully set forth herein.

          135.     In response to Paragraph 135, Speedway states that the subject law

  speaks for itself and therefore no response is required of Speedway. In the event this

  paragraph is constructed to require a response from Speedway, Speedway denies

  same.

          136.     Paragraph 136 states Plaintiff’s legal conclusions and thus does not

  require a response from Speedway. In the event this paragraph is construed to

  require a response from Speedway, Speedway denies same.

          137.     Denied.

          138.     Denied.

          139.     Denied.

          140.     Denied.

          141.     Denied.

          142.     Denied.

          143.     Denied.

          144.     Denied.

          145.     Denied.

          146.     Speedway denies that Plaintiff is entitled to compensatory damages or

  relief of any type.


                                              17
  4833-1597-2289
Case 1:20-cv-01643-KAM-CLP Document 21 Filed 06/29/20 Page 18 of 26 PageID #: 167



                               THIRD CAUSE OF ACTION
                   Violations of the New York State Civil Rights Laws

          147.     Speedway adopts and incorporates by reference paragraphs 1 through

  146 as though fully set forth herein.

          148.     Denied.

          149.     Speedway denies that Plaintiff is entitled to monetary damages or relief

  of any type.

          150.     Paragraph 150 states Plaintiff’s legal conclusions and thus does not

  require a response from Speedway. In the event this paragraph is construed to

  require a response from Speedway, Speedway denies same.

          151.     Speedway is without knowledge sufficient to form a belief as to the truth

  of the allegations set forth in Paragraph 151 and therefore denies same.

                              FOURTH CAUSE OF ACTION
                   Violations of the New York City Human Rights Law

          152.     Speedway adopts and incorporates by reference paragraphs 1 through

  151 as though fully set forth herein.

          153.     In response to Paragraph 153, Speedway states that the subject law

  speaks for itself and therefore no response is required of Speedway. In the event this

  paragraph is constructed to require a response from Speedway, Speedway denies

  same.

          154.     Denied.

          155.     Denied.




                                               18
  4833-1597-2289
Case 1:20-cv-01643-KAM-CLP Document 21 Filed 06/29/20 Page 19 of 26 PageID #: 168



          156.     Speedway is without knowledge sufficient to form a belief as to the truth

  of the allegations set forth in Paragraph 156 and therefore denies same.

          157.     Denied.

          158.     Denied.

          159.     Paragraph 159 states Plaintiff’s legal conclusions and thus does not

  require a response from Speedway. In the event this paragraph is construed to

  require a response from Speedway, Speedway denies same.

          160.     Speedway is without knowledge sufficient to form a belief as to the truth

  of the allegations set forth in Paragraph 160 and therefore denies same.

          161.     Speedway denies that Plaintiff is entitled to compensatory damages or

  relief of any type.

                             ATTORNEY”S FEES AND COSTS

          162.     Paragraph 162 states Plaintiff’s legal conclusions and thus does not

  require a response from Speedway. In the event this paragraph is construed to

  require a response from Speedway, Speedway denies same.

           COMPENSATORY AND STATUTORY MONETARY DAMAGES

          163.     Speedway adopts and incorporates by reference paragraphs 1 through

  163 as though fully set forth herein.

          164.     Speedway denies that Plaintiff is entitled to monetary damages or relief

  of any type.

          165.     Speedway denies that Plaintiff is entitled to monetary damages or relief

  of any type.



                                               19
  4833-1597-2289
Case 1:20-cv-01643-KAM-CLP Document 21 Filed 06/29/20 Page 20 of 26 PageID #: 169



          166.     Speedway is without knowledge as to the factual basis supporting

  Plaintiff’s claim for monetary damages of any sort and therefore denies same.

  Speedway denies, however, that Plaintiff is entitled to any such damages or relief of

  any type.

                                   PUNITIVE DAMAGES

          167.     Speedway adopts and incorporates by reference paragraphs 1 through

  166 as though fully set forth herein.

          168.     Speedway is without knowledge as to the factual basis supporting

  Plaintiff’s claim for punitive damages therefore denies same. Speedway denies,

  however, that Plaintiff is entitled to any such damages or relief of any type.

          169.     Paragraph 169 states Plaintiff’s legal conclusions and thus does not

  require a response from Speedway. In the event this paragraph is construed to

  require a response from Speedway, Speedway denies same.

          170.     Paragraph 170 states Plaintiff’s legal conclusions and thus does not

  require a response from Speedway. In the event this paragraph is construed to

  require a response from Speedway, Speedway denies same.

          171.     Denied as stated. Speedway admits that it reviews facilities under its

  ownership and control for compliance with the ADA as required by law.

          172.     Denied as stated. Speedway admits that it reviews facilities under its

  ownership and control for compliance with the ADA as required by law.

          173.     Denied as stated. Speedway admits that it reviews facilities under its

  ownership and control for compliance with the ADA as required by law.



                                              20
  4833-1597-2289
Case 1:20-cv-01643-KAM-CLP Document 21 Filed 06/29/20 Page 21 of 26 PageID #: 170



          174.     Denied as stated. Speedway admits that it reviews facilities under its

  ownership and control for compliance with the ADA as required by law. Speedway

  further admits that where structural changes are required to a facility owned by

  Speedway in order to comply with the law, cost estimates are prepared for any such

  changes.

          175.     Denied as stated. Speedway admits that it reviews facilities under its

  ownership and control for compliance with the ADA as required by law.

          176.     Denied as stated. Speedway admits that it reviews internal policies for

  compliance with the ADA, as applicable.

          177.     Denied as stated. Speedway admits that it actively undertakes efforts to

  comply with the ADA.

          178.     Denied as stated. Speedway admits that it reviews facilities under its

  ownership and control for compliance with the ADA as required by law and takes

  necessary steps to ensure such compliance.

          179.     Denied as stated. Speedway admits external conditions, such as

  weather, may impact the structural design of its facilities over time.

          180.     Denied.

          181.     Paragraph 181 states Plaintiff’s legal conclusions and thus does not

  require a response from Speedway. In the event this paragraph is construed to

  require a response from Speedway, Speedway denies same.

          182.     Denied.

          183.     Denied.



                                               21
  4833-1597-2289
Case 1:20-cv-01643-KAM-CLP Document 21 Filed 06/29/20 Page 22 of 26 PageID #: 171



          184.     Denied.

          185.     Denied.

          186.     Denied.

          187.     Denied.

          188.     Denied.

          189.     Denied.

          190.     Denied.

          191.     Denied.

          192.     Denied.

          193.     Denied.

          194.     Denied.

          195.     Denied.

          196.     Denied.

          197.     Paragraph 197 states Plaintiff’s legal conclusions and thus does not

  require a response from Speedway. In the event this paragraph is construed to

  require a response from Speedway, Speedway denies same.

                                  INJUNCTIVE RELIEF

          198.     Paragraph 198 states Plaintiff’s legal conclusions and thus does not

  require a response from Speedway. In the event this paragraph is construed to

  require a response from Speedway, Speedway denies same.




                                             22
  4833-1597-2289
Case 1:20-cv-01643-KAM-CLP Document 21 Filed 06/29/20 Page 23 of 26 PageID #: 172



          199.     Speedway admits that Paragraph 199 contains a request for this Court

  to issue a permanent injunction. Speedway denies that Plaintiff is entitled to

  injunctive relief or relief of any other type.

          200.     Speedway admits that Paragraph 200 contains a request for this Court

  to issue a permanent injunction. Speedway denies that Plaintiff is entitled to

  injunctive relief or relief of any other type.

          201.     Speedway admits that Paragraph 201 contains a request for this Court

  to issue a permanent injunction. Speedway denies that Plaintiff is entitled to

  injunctive relief or relief of any other type.

          202.     Speedway admits that Paragraph 202 contains a request for this Court

  to issue a permanent injunction. Speedway denies that Plaintiff is entitled to

  injunctive relief or relief of any other type.

                                 DECLARATORY RELIEF

          203.     Speedway admits that Paragraph 203 contains a request for this Court

  to issue declaratory relief. Speedway denies that Plaintiff is entitled to declaratory

  relief or relief of any other type.

                                  PRAYER FOR RELIEF

          Speedway further denies each and every prayer for relief set forth in the

  “WHEREFORE” clause following paragraph 203. Speedway further denies that

  Plaintiff is due relief of any type.




                                              23
  4833-1597-2289
Case 1:20-cv-01643-KAM-CLP Document 21 Filed 06/29/20 Page 24 of 26 PageID #: 173



                           AFFIRMATIVE AND OTHER DEFENSES


          In addition to the defenses and denials set forth above, Speedway asserts the

  following affirmative and other defenses. In pleading these defenses, Speedway does

  not admit that it bears the burden of proof, production, or persuasion on such

  defenses. Further, Speedway specifically reserves the right to raise any and all

  counterclaims and additional defenses, including affirmative defenses that may

  become available at any time in the course of this litigation.

          1.       Plaintiff’s 2AC fails to state a claim upon which relief may be granted.

          2.       Plaintiff cannot state a claim under the ADA because any claimed

  violations are de minimis and non-actionable because they do not materially impair

  Plaintiff’s use of the subject facility.

          3.       Plaintiff cannot state a claim under the ADA because he cannot

  establish that he was excluded from participation in Speedway’s goods, services,

  facilities, or accommodations because of his disability.

          4.       Plaintiff’s claim is barred, in whole or in part, because any action taken

  by Speedway with respect to Plaintiff was for legitimate, non-discriminatory business

  reasons unrelated to Plaintiff’s alleged disability or asserted protected status.

          5.       Plaintiff’s claim is barred, in whole or in part, because Speedway was

  willing to make reasonable accommodations to its policies, practices, and/or

  procedures to accommodate Plaintiff’s alleged disability, but Plaintiff did not at any

  point request or seek a reasonable modification necessary to accommodate his

  disability.



                                                24
  4833-1597-2289
Case 1:20-cv-01643-KAM-CLP Document 21 Filed 06/29/20 Page 25 of 26 PageID #: 174



          6.       Plaintiff lacks standing to seek injunctive or declaratory relief because

  he cannot show he is subject to a real or immediate threat of future discrimination by

  Speedway.

          7.       Plaintiff lacks standing to bring any claims for alleged barriers that he

  did not encounter or that did not impact his particular disability.

          8.       Speedway has made good faith efforts to comply with the ADA.

          9.       Plaintiff’s claim may be barred, in whole or in part, by the applicable

  statutes of limitation and/or repose.

          10.      Plaintiff’s claim may be barred, in whole or in part, by the doctrines of

  collateral estoppel, issue preclusion, and/or res judicata.

          11.      Plaintiff’s claim may be barred, in whole or in part, by the equitable

  doctrines of laches, unclean hands, waiver, and/or estoppel.

          12.      Any alleged wrongful acts performed by Speedway do not subject

  Speedway to liability because Speedway provided or was willing to provide equivalent

  facilitation with respect to the barriers alleged in Plaintiff’s Complaint.

          WHEREFORE, for the reasons stated herein, Speedway prays that Plaintiff’s

  Second Amended Complaint be dismissed in its entirety, with prejudice, and that

  judgment be entered in favor of Speedway; Speedway be awarded attorneys’ fees,

  expenses, and costs of suit under applicable law; and for such other relief as the Court

  deems just and proper.




                                               25
  4833-1597-2289
Case 1:20-cv-01643-KAM-CLP Document 21 Filed 06/29/20 Page 26 of 26 PageID #: 175




  Dated this 29th day of June, 2020.   Respectfully submitted,

                                           /s/ Eric S. Boos
                                           Eric S. Boos (pro hac vice)
                                           SHOOK, HARDY & BACON L.L.P.
                                           Miami Center, Suite 3200
                                           201 South Biscayne Boulevard
                                           Miami, Florida 33131
                                           eboos@shb.com
                                           Telephone: 305.358.5171

                                           John M. Lyons
                                           SHOOK, HARDY & BACON L.L.P.
                                           Two Commerce Square
                                           2001 Market Street, Suite 3000
                                           Philadelphia , Pennsylvania 19103
                                           jlyons@shb.com
                                           Telephone: 215.278.2555
                                           Counsel for Speedway LLC




                                         26
  4833-1597-2289
